Citation Nr: 1203665	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-45 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1970 to August 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in July 2011.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted additional evidence with a waiver of RO jurisdiction.

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  The Veteran also perfected an appeal on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in correspondence dated April 2010, the Veteran's representative indicated that the Veteran sought to withdraw this issue from appellate consideration.  Therefore, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's personality disorder is not subject to compensation within the meaning of applicable legislation and there is no evidence of an acquired psychiatric disorder superimposed upon a personality disorder.  

2.  An acquired psychiatric disorder was not diagnosed in service, and any currently diagnosed acquired psychiatric disorder is not attributable to any event, injury, or disease during service, nor was psychosis shown to any degree within one year of discharge.


CONCLUSION OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated December 2006 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim for depression on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in conjunction with his service connection claim.  This examination and its addenda evaluated the Veteran's psychiatric disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore,  VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Factual Background and Analysis

The Veteran contends that his currently diagnosed psychiatric disorder is related to his period of active service.  Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 
Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2011), service connection for certain disabilities, including psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service. 

According to 38 C.F.R. § 3.384 (2011), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Ordinarily, congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, a disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.
  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in July 1970 prior to entering service.  No psychiatric abnormalities were found and the Veteran provided a medical history in which he specifically denied ever having nervous trouble of any sort.

The Veteran received a non-judicial punishment (i.e., Captain's Mast) in April 1973 following an unauthorized absence for a period of approximately four hours and 30 minutes.  The Veteran's enlisted performance record was otherwise unremarkable and he was recommended for re-enlistment.  

The Veteran presented to sick call in January 1974 with subjective complaints of anxiety related to trying to work within the military system.  The Veteran liked his job as a quartermaster, but had difficulty in relationships with those in authority over him.  It was noted that the Veteran would not be able to leave the ship during liberty and that he experienced a loss of sleep and difficulty in interpersonal relationships with his friends.  According to the examiner, there was no physical explanation for the Veteran's complaint of "feeling lousy" as a neurological and mental status examination was normal.  The examiner recommended a psychiatric consultation.  The Veteran stated later, however, that this consultation was never performed.  See generally, July 2008 and January 2010 statements.  The Veteran was also afforded a clinical evaluation and physical examination in August 1974 prior to discharge from service and no psychiatric abnormalities were found at that time.    

The Veteran presented to a VA mental health treatment facility in December 2004.  He reported a 30-year history of major depressive disorder with a seasonal pattern.  The Veteran reported significant stressful events during the past several months, including loss of employment, breakup with his girlfriend, and a pending legal matter related to domestic violence.  The impression was major depressive disorder (MDD).  

The Veteran was subsequently transferred to a partial psychiatric hospitalization (PPH) at a VA medical facility beginning in December 2004 after reporting symptoms of depression and suicidal ideation.  It was noted that the Veteran had several recent stressors in his life including loss of employment, financial difficulties, and legal problems.  The Veteran reported a longstanding history of MDD, but also stated that he was diagnosed as having seasonal affective disorder syndrome.  The examiner also noted the possibility that the Veteran displayed a personality disorder characterized by grandiosity and narcissism.  The impression was depression, not otherwise specified, and alcohol dependence, in partial remission.  

Following discharge from this program, the Veteran was transferred to a transitional housing program at the Minnesota Veterans Home (MVH).  A January 2005 MVH intake note indicated that the Veteran had MDD.  The Veteran's past medical history was also significant for chemical dependency, among other conditions.  In a social service history and psychosocial assessment, the Veteran stated that he first experienced depression in the 1970s, but that it was not diagnosed until 1987.  The Veteran further stated that he was actively involved in combat in Vietnam.  The impression was depressive disorder, among other conditions.  

The Veteran was afforded psychiatric evaluations in December 2004 and January 2005.  He reported subjective symptoms of depression since the 1970s, and stated that he first had major depression in the 1980s.  The Veteran also reported anxiety and nervousness with respect to his employment situation as well as depression following a dispute with his girlfriend.  The examiner noted that the Veteran "played loose and wild with the truth" and that he had a tendency to minimize his alcohol use and related problems.  The examiner also observed that the Veteran offered self-serving accounts of his exploits, demonstrated rampant pathological grandiosity, devaluation, and highly sharpened hair-splitting, and wore "the magic cap of imbecility" or engaged in pseudo-stupidity whenever it served him.  The Veteran's period of active service was noted, but the Veteran reported that it was essentially unremarkable and denied any significant disciplinary problems in service.  Following a mental status examination, the examiner diagnosed moderate, recurrent MDD and alcohol abuse, in early partial remission (per Veteran's report).  The Veteran also carried an Axis II diagnosis of narcissistic personality disorder and histrionic personality disorder with antisocial features.   

In a follow-up MVH treatment note dated February 2005, the Veteran stated that he was hospitalized as a child after being struck by a car.  By the Veteran's account, he sustained a fractured skull, but denied any lingering side-effects from the accident.  According to the Veteran, he was prescribed Prozac which he took for a six-month period from1986-1988.  The Veteran described himself as a "social drinker," but indicated that his alcohol use triggered his deep bouts of depression beginning in the 1980s.  The examiner noted that the Veteran self-reported a number of symptoms which paralleled PTSD, but that he had not been diagnosed with that disability.  
    
The Veteran was afforded another VA psychiatric evaluation in February 2005.  He reported a history of chronic and mild depressive symptoms and indicated that he had one previous episode of depression similar to this one in the 1980s.  It was noted that the Veteran resided at MVH at that time, and with regard to his military service, the Veteran reported being in "a number of heavy firefights."  The Veteran reported nightmares for a short period of time after returning from Vietnam, but stated that he had not been bothered by any problems related to this for over 20 years.  The impression was recurrent MDD and alcohol abuse.  

The Veteran was afforded a private psychiatric consultation in December 2005 and January 2006 in connection with his application for Social Security Disability benefits.  It was noted that the Veteran struggled with depression since the 1970s.  The impression was depression, not otherwise specified.  The examiner also noted that the Veteran had a history of attention deficit hyperactivity disorder as well as a history of substance abuse, now in remission.  The Veteran received Social Security disability payments for an anxiety-related disorder and for affective/mood disorders, effective January 10, 2006.

In a September 2006 VA mental health treatment note, the examiner noted that the Veteran was discharged early from MVH due to non-compliance with his treatment plan as it pertained to medication use and abstinence from substance use.  The Veteran insisted that the urinary drug screening presented a false positive result and efforts by the examiner to convince him of the near impossibility of such were unsuccessful.  The impression was moderate MDD with alcohol and cocaine abuse.  The Veteran was also noted to have narcissistic traits.  See also, November 2007 VA treatment note (documenting the Veteran's return to VA psychiatric treatment because of his dire financial situation).  

The Veteran was hospitalized at the Hennepin County Medical Center in October 2006 for paranoid thoughts and alcohol intoxication.  Upon arrival, the Veteran indicated that he got counterfeit money at a bar that night and that when he confronted the bartender about the supposed counterfeit bills, he was purportedly threatened by "two big Russian men."  The Veteran was described as intoxicated, "immature and game playing," and it was noted that the Veteran sought constant attention and acted accordingly.  The impression was depressive disorder, not otherwise specified, and alcohol abuse.  The Veteran was also noted to have a paranoid personality style.    

Private treatment records from M.S., M.D. and Eagle Medical, PA, showed use of Doxepin, a medication commonly used to treat anxiety and depression.  Dr. S. also described the Veteran as having compulsive tendencies and being "relapse prone."      

The Veteran submitted statements in support of his claim in which he indicated that his depression "showed up immediately" and/or began increasing in severity in the 1970s which resulted in increased use of alcohol for self-medication and detachment.  See November 2007, July 2008, and August 2009 statements.  The Veteran also submitted a statement in April 2009 in which he described himself as a "well-balanced, hard-working patriot" prior to entering service.  The Veteran also described himself as a depressed and sometimes delusional alcoholic upon discharge from service.  The Veteran further acknowledged that not all of his current psychiatric disability was related to service, but that a "good measure" of it was related to service, in his opinion.  Id. 

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in February 2010.  The examiner reviewed the claims file and found no evidence of mental health concerns at the time of separation from service.  The Veteran reported involvement in "less than half a dozen" disciplinary incidents in service due to his being a "non-conformant."  He denied being belligerent or hostile, but had difficulty waking up and would "not take senior people as senior people."  The examiner noted that the Veteran was profoundly vague about specific details.  The Veteran also reported combat experience (i.e., that he was in an area where grenades were close) and stated that he was first prescribed psychiatric medications in the 1980s.  The assessment was recurrent, moderate MDD and alcohol dependence, in remission.  The examiner also diagnosed a personality disorder, not otherwise specified, with narcissistic and histrionic features.  

According to the examiner, the Veteran's depression was "less likely as not" caused by or the result of his military service.  The examiner also noted that it was "less likely as not" that the primary onset of his mental health problems occurred during service.  In support of this contention, the examiner observed that the Veteran reported interpersonal problems which predated his time in service.  Given the Veteran's long history of interpersonal problems, the examiner found it "not surprising" that the Veteran would have interpersonal difficulties in any context, including the military.  The examiner also noted that the Veteran was diagnosed with a personality disorder by way of a thorough evaluation in 2005.  The examiner noted this evaluation was an important source of information because the examination was conducted for treatment purposes and not compensation purposes.  In addition, the Veteran reported onset of mental health treatment in the 1980s, several years after discharge from service.

In a March 2010 addendum, the examiner expressed the opinion that the Veteran's symptoms in service were "most likely" the initial manifestation of the Veteran's personality disorder "as the reports of interpersonal issues are associated with narcissistic traits, of which the veteran has."  The examiner further explained that the Veteran's currently diagnosed depression was "most likely" associated with the Veteran's long-term adjustment related to the personality disorder.  In other words, the examiner stated that the Veteran's issues with other people were a result of the personality disorder and "because things do not always go well as a result of that, the veteran becomes depressed."  

The Veteran's former wife, E.H., submitted a statement in support of the Veteran's claim dated June 2010.  In particular, E.H. stated that she was married to the Veteran from 1983 to the mid-1990s.  She reported that the Veteran was content and capable when they first married, but became anxious and had emotional problems over the next few years.  He abused alcohol, was unable to maintain employment, and became hopeless.  The remainder of the statement detailed the strain that the Veteran's symptoms placed on her and their children.  

In a September 2010 addendum, the examiner indicated that it was "less likely as not" that the Veteran's depression was aggravated by service.  In support of this contention, the examiner noted that there was no evidence of depression in service and no mention of any concern of the Veteran's mental health.  In the examiner's opinion, there would have been some concerns at the time of discharge or shortly thereafter if the Veteran's period of active service would have exacerbated his depression.  Instead, the Veteran's self-reported adjustment problems were found mostly due to his limited tolerance for authority.  Furthermore, the examiner noted that there was no evidence of record showing a diagnosis of or treatment for depression in service, and the Veteran, by his own account, first reported treatment for mental health problems in the 1980s.     

The Veteran testified at a video-conference hearing in July 2011.  Specifically, he testified that he entered service with some naivety and "a set of patriotic sunglasses on."  However, in his capacity as a quartermaster and photographer, he was intimately aware of the operations aboard his ship.  He simultaneously witnessed men being deployed and coffins being shipped home.  He also saw deceased and distressed refugees.  He did not seek treatment from VA after discharge from service, as being a Vietnam veteran was not well-received at the time.  He denied having any problems prior to service.  

The Veteran also submitted several statements in support of his claim in August 2011 in which he reported having difficulty with depression for 35 years.  He described in detail the toll his participation in Vietnam took on him and he lamented in significant part, the "loss of lives, and liberties, and peace of mind" to himself and, more generally, to the nation.  The Veteran's three children also submitted statements in support of the Veteran's claim in which they recalled the Veteran's anxiety and depression which they attributed to his service in Vietnam.        

The Veteran submitted a letter dated August 2011 from his treating VA psychiatrist who stated that the Veteran was diagnosed with MDD.  The psychiatrist could not precisely say to what degree the Veteran's depression was related to experiences in Vietnam, as the Veteran had many other frustrations and disappointments in his life, but the psychiatrist felt "confident that service has been a contributing factor."

Also included in the claims file is an August 2011 statement from J.L., the Veteran's service buddy.  J.L. stated that he served with the Veteran in the Navy in 1971 and 1972 and that the Veteran contacted him recently to request a statement concerning J.L.'s recollections  of the Veteran's negative feelings about being in the Navy and supporting the war effort.  During their time together in service, J.L. stated that the Veteran went from being easy-going and buoyant to being somber, distant, and detached.  J.L. expressed the opinion that the Veteran's in-service duties as a navigator put him more "in the know" about the long-range plans of the ship and fleet (which ostensibly led to his changed demeanor).  J.L. also described the Veteran as being in a "funk" and having difficulty reconciling his "quest for inner peace" with his duties in the Navy, including support for a military effort in which the Veteran did not believe.  J.L. stated that the Veteran's symptoms were further exacerbated after several of the Veteran's friends, including J.L.., left the Navy while the Veteran had service time remaining.

The preponderance of the evidence is against a finding of service connection for an acquired psychiatric disorder, to include depression, in this case.  Generally, veterans are presumed to have entered service in sound condition as to their health. See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227.  According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof. 38 C.F.R. §§ 3.303(c) , 3.304(b) (2011); Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness applies in this case with respect to any acquired psychiatric disorders and it has not been rebutted by the evidence of record, but such presumption does not apply with respect to congenital or developmental defects and/or personality disorders, which "are not diseases or injuries" for VA purposes.  With regard to the issue of whether the Veteran had an acquired psychiatric disorder which existed prior to his period of active service, the Board finds that the totality of the evidence does not constitute clear and unmistakable evidence of such a conclusion.  In this regard, STRs associated with the claims file were negative for a diagnosis of or treatment for a psychiatric disorder of any kind.  Although the Veteran acknowledged fracturing his skull as a child, he specifically denied any linger side-effects from this incident and he also specifically denied having any psychiatric problems prior to entering service.  See February 2005 MVH follow-up treatment note; April 2009 statement; and July 2011 hearing testimony.  Rather, the Veteran described himself in April 2009 as a "well-balanced, hard-working patriot" prior to entering service.  

This evidence alone (and without supporting documentation), however, could not have been said to undebatably show that the Veteran's acquired psychiatric disorder existed prior to his period of active service beginning in September 1970.  Since the presumption of soundness applies in this case, the Board will proceed to evaluate the Veteran's claim on a direct basis.

Initially, the Board also notes that the Veteran has been diagnosed as having psychiatric conditions in addition to depression.  As the symptoms attributable to other psychiatric conditions have not been clearly disassociated from his depression, the Board considered all psychiatric symptoms and their severity in reaching the conclusions below.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Board also notes that the Veteran has indicated on more than one occasion that he participated in combat or that he reported being in "a number of heavy firefights."  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a)  provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  

To the extent that this claim requires a determination as to whether the Veteran was engaged in "combat" for the purposes of applying 38 U.S.C.A. § 1154, the Board finds that he did not.  The Veteran's records do not reflect, and he has not alleged, that he received any of the decorations or awards traditionally associated with someone having engaged in combat such as the Combat Infantryman Badge, Purple Heart, or other awards signifying valor that could support a finding of having engaged in combat.  Instead, the Veteran's personnel records and his DD Form 214 reflect service in the Navy as a quartermaster aboard the U.S.S. San Jose.  Similarly, the Veteran testified in July 2011 that he served in the Navy as a quartermaster and photographer.  These job duties are not typically associated with someone having engaged in combat.  The Board's conclusion is bolstered in this regard given the objective clinical findings of record which show the Veteran was prone to narcissism, "played loose and wild with the truth," offered self-serving accounts of his exploits, demonstrated rampant pathological grandiosity, devaluation, and highly sharpened hair-splitting, and wore "the magic cap of imbecility" or engaged in pseudo-stupidity whenever it served him.  Accordingly, the Board finds the Veteran's statements that he engaged in combat with the enemy to lack credibility.     
   
The Board acknowledges that the Veteran reported symptoms of anxiety related to trying to work within the military system.  He also reported feeling "lousy" and had a loss of sleep and difficulty in interpersonal relationships with his friends.  However, mental status and neurological examinations performed at that time and prior to discharge from service were normal.  In addition, no psychiatric disorder was found in service and there was no evidence of such, including psychosis, within one year after discharge from service.  Rather, the first diagnosis of a psychiatric disorder is dated in December 2004, several years after discharge from service.  Here, the lapse of several years between discharge from active service and onset of the Veteran's psychiatric disorder is evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board is aware, however, that there is competing medical evidence linking the Veteran's currently diagnosed psychiatric disorder to his period of active service.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000). 

On one hand, the Veteran's treating psychiatrist submitted an opinion in August 2011 in which he could not precisely say to what degree the Veteran's depression was related to experiences in Vietnam, as the Veteran had many other frustrations and disappointments in his life, but the psychiatrist felt "confident that service has been a contributing factor."  The Board finds that this opinion, however, is entitled to limited probative value because the psychiatrist provided no rationale to support his conclusion that the Veteran's service was a "contributing factor" to his currently diagnosed depression.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion). 

In contrast, the February 2010 VA examiner found the Veteran's depression was "less likely as not" caused by, the result of, or aggravated by his military service.  The examiner also noted that it was "less likely as not" that the primary onset of his mental health problems occurred during service.  In support of this contention, the examiner observed that the Veteran reported interpersonal problems in and before service.  Given the Veteran's long history of interpersonal problems, the examiner found it "not surprising" that the Veteran would have interpersonal difficulties in any context, including the military.  Although the Veteran reported adjustment problems in service, these problems were attributed to the Veteran's self-reported intolerance for authority.  Instead, the examiner expressed the opinion that the Veteran's symptoms in service were "most likely" the initial manifestation of the Veteran's longstanding personality disorder.  In addition, the Veteran reported onset of mental health treatment in the 1980s, several years after discharge from service.  See also, March and September 2010 addenda.  

The Board finds this VA opinion and its addenda to be highly probative evidence on the issue of service connection for an acquired psychiatric disorder.  The February 2010 VA examination was conducted by a medical professional with specialized training and expertise and was based on an interview with and physical examination of the Veteran, as well as a review of the claims file.  The opinions provided therein, including in the subsequent addenda, took into consideration the Veteran's history as he described it and were supported by a complete rationale.  For these reasons, the Board finds that the February 2010 VA examination report and its addenda are more probative than the opinion from the Veteran's treating psychiatrist.  

The Veteran, his wife, his children, and his service buddy, J.L, have submitted statements in support of the current claim in which they attributed the currently diagnosed psychiatric disorder to the Veteran's period of active service, and in particular, to his service in Vietnam.  The Veteran and these individuals are capable of observing symptoms related to his psychiatric disorder.  The Board ultimately finds these statements to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  But, these statements are not competent evidence to diagnose an acquired psychiatric disorder or offer an opinion as to the cause of the disability, and its relationship to service.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  To the extent that these statements could be construed otherwise, the Board finds that the February 2010 VA examination report and its subsequent addenda outweigh the lay statements in question because the VA examination was conducted by a medical professional with specialized training and expertise and was based on an interview with and physical examination of the Veteran, as well as a review of the claims file.  The opinions provided therein, including in the subsequent addenda, took into consideration the Veteran's history as he described it and were supported by a complete rationale.
    
As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Barr, 21 Vet. App. at 307. 

VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is some "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service, but was not determined to be chronic or where there is a question about its chronicity.  In that situation - i.e., when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology is required to support the claim.
The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran self-reported symptoms of anxiety related to trying to work within the military system in-service and difficulty getting along with others, no psychiatric disabilities were noted in service or during the presumptive period.  In fact, mental status and neurological examinations performed at that time were normal.  The Veteran has also provided conflicting statements regarding the onset of his psychiatric disorder.  By the Veteran's own account, he had stated during the pendency of this appeal that he first had psychiatric symptoms during the 1970s and first received psychiatric treatment in the 1980s.  As noted above, however, the first objective clinical evidence of psychiatric treatment in the record is dated December 2004, several decades after discharge from service.  Moreover, the objective medical evidence of record showed that the Veteran was prone to narcissism, "played loose and wild with the truth," offered self-serving accounts of his exploits, demonstrated rampant pathological grandiosity, devaluation, and highly sharpened hair-splitting, and wore "the magic cap of imbecility" or engaged in pseudo-stupidity whenever it served him

Thus, statements as to the continuity of any symptoms of depression after service cannot serve to bridge the evidentiary gap between the first medical evidence of an acquired psychiatric disorder and a condition noted in service, but not shown to be chronic, because in this case there was no condition noted in service.  Moreover, the competent medical evidence of record has attributed the Veteran's currently diagnosed acquired psychiatric disorder to several etiologies, including a personality disorder, loss of employment, breakup with his girlfriend, financial problems, a pending legal matter related to domestic violence, alcohol abuse, and seasonal changes.  See treatment records dated December 2004, January and February 2005, September and October 2006, February, March, and September 2010.  Further, the February 2010 VA examiner found the Veteran's depression was "less likely as not" caused by, the result of, or aggravated by his military service.  The examiner also noted that it was "less likely as not" that the primary onset of his mental health problems occurred during service.  In reaching this conclusion, the examiner considered the Veteran's history as he described it, which included subjective complaints of a continuity of symptoms since service.  Accordingly, the Board finds that the Veteran's statements are outweighed by the objective medical evidence discussed in detail above.  

The Board is also aware that the Veteran has diagnosed personality disorders.  As noted above, congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. §§ 4.9, 4.127.  Section 4.127 is clearly not an automatic grant of service connection or compensation for personality disorders.  See generally, Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (noting that an action is committed to the discretion of the Secretary where the regulation uses the word "may").    
 
In this case, there is no evidence of an acquired psychiatric disorder superimposed upon a personality disorder.  Here, the VA examiner indicated in a March 2010 addendum that the Veteran's symptoms in service were "most likely" the initial manifestation of the Veteran's personality disorder "as the reports of interpersonal issues are associated with narcissistic traits, of which the veteran has."  The examiner also stated that the Veteran's issues with other people were a result of the personality disorder and "because things do not always go well as a result of that, the veteran becomes depressed."  Although the examiner stated that the Veteran's personality disorder "most likely" began in service, personality disorders are generally not subject to VA compensation.  More importantly, the VA examiner has made clear that the acquired psychiatric disorder was "less likely as not" caused by, the result of, or aggravated by his military service.  The examiner also noted that it was "less likely as not" that the primary onset of his mental health problems occurred during service.  

The Board finds this VA opinion and its addenda to be highly probative evidence on the issue of service connection because the examination was conducted by a medical professional with specialized training and expertise and was based on an interview with and physical examination of the Veteran, as well as a review of the claims file.  The opinions provided therein, including in the subsequent addenda, took into consideration the Veteran's history as he described it and were supported by a complete rationale.  In light of the foregoing, service connection for a personality disorder is not warranted in this case in the absence of an acquired psychiatric disorder superimposed upon a personality disorder and the Veteran has submitted no evidence to refute this finding.    
   
As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, there is competent medical evidence showing a diagnosed acquired psychiatric disorder, but the preponderance of the evidence is against finding that there is a nexus between this disability, which first manifested many years after discharge from service, and the Veteran's period of active service.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is not warranted under any theory of causation and the claim is denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case. 



CONTINUED ON NEXT PAGE
ORDER

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.



____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


